Citation Nr: 1723560	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO. 12-31 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a cervical spine disorder.

2. Entitlement to service connection for obstructive sleep apnea.

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder, to include as secondary to a service-connected disability. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to December 1986 and January 1988 to January 1991, with additional reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2016, the Veteran and his spouse testified before the undersigned Veterans Law Judge at a videoconference hearing. During the hearing, the undersigned engaged in a colloquy with the Veteran and his spouse toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the Board hearing is included in the electronic claims file.

After the last adjudication of the claims, additional evidence pertinent to the Veteran's appeal was associated with the electronic claims file; however, a Supplemental Statement of the Case has not been issued. As the decision below grants service connection for a cervical spine disorder, the error is harmless and there is no prejudice in proceeding with the issuance of a decision with respect to this issue at this time. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The issues of entitlement to service connection for an acquired psychiatric disorder and obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran's cervical spine disorder manifested in service, has continued since service separation, and is etiologically related to his active service.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for service connection for a cervical spine disorder have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The issue of service connection for a cervical spine disorder has been considered with respect to VA's duties to notify and assist. Given the favorable outcome in this decision that represents a full grant of this issue, further explanation of how VA has fulfilled the duties to notify and assist is not necessary. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Service Connection for a Cervical Spine Disorder

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that 

pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Degenerative joint disease is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. 
§ 3.303(b) apply. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.

Where a veteran served 90 days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; see also 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. See Barr, 21 Vet. App. at 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. See Jandreau, 492 F.3d 1372, 1377. 

The Veteran has a current diagnosis of chronic cervicalgia. The Veteran was also diagnosed with degenerative joint disease of the cervical spine in a February 2010 VA examination. 

The Veteran contends his cervical spine disorder is a result of multiple injuries during active service. The Veteran stated he first injured his neck during training exercises in 1989. The Veteran again injured his neck after falling down a flight of stairs in September 1990. 

The evidence is at least in equipoise in showing a direct nexus between the Veteran's cervical spine disorder and his active service. The Veteran's service treatment records note numerous complaints of neck pain during service. The Veteran immediately sought service connection for a cervical spine disability after separating from service. 

Upon VA examination in February 2010, the VA examiner opined that the Veteran's cervical spine disorder was not etiologically related to his active service because an x-ray in March 1989 showed no evidence of arthritis. The examiner also noted that the Veteran reported no recurrent back pain and no spine abnormalities in August 1990. However, the VA examiner did not discuss the Veteran's September 


1990 injury in service, or address his lay contentions of continuous neck pain since separation from service. Accordingly, the February 2010 VA examiner's opinion is not sufficient as it does not consider all the relevant evidence, to include lay evidence that the Board has presumed credible. See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premises are not probative); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the veteran's report of an in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).

A private physician opined in February 2016 that the Veteran's current cervical spine disorder was etiologically related to his in-service fall, after a review of the Veteran's service treatment and VA treatment records. 

Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for a cervical spine disorder have been met. See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a cervical spine disorder is granted.


REMAND

The RO denied the Veteran service connection for sleep apnea, finding no evidence of a nexus between the Veteran's disorder and his active service. The conduct of a VA examination is required. Additional development is directed below. 


Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file. Also obtain any outstanding VA medical records and associate them with the claims file.

Schedule the Veteran for an appropriate VA examination to determine the cause of the Veteran's sleep apnea. The entire claims file must be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultation, must be accomplished and all clinical findings must be reported in detail. The examiner must explain all findings. 

IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*The Veteran's August 1990 separation exam absent of any mention of sleep apnea;

*The July 2008 VA treatment record noting the Veteran's sleep apnea with CPAP equipment problems;

*The January 2011 VA treatment record noting the Veteran underwent a repeat sleep study post surgery in July 2009, which showed no significant obstructive sleep apnea but snoring; 


*The May 2011 VA treatment record noting the Veteran underwent an Uvulopalatopharyngoplasty with tonsillectomy and adenoidectomy with a follow up sleep study revealing no sleep apnea.

2. Obtain the Veteran's service personnel records from the appropriate US Government records depository, National Guard office or US Army Reserve office. 

3. Contact the Veteran and ask him to provide A COMPREHENSIVE STATEMENT as to his alleged stressors as causing PTSD. In particular, as to all stressors, the Veteran must be asked for:
      
a. The names, ranks, and organizations of all participants recalled;

b. The approximate dates and locations of their occurrence;

c. Whether the Veteran, while then in service, prepared any witness statements, or testified at any Article 32 or line of duty determinations or made any other written recording of any of the incidents in question.

4. If the Veteran provides any further information as to relevant in-service events, provide attempt to verify the Veteran's alleged stressors with the appropriate Government agency. All responses received from JSRRC should be documented in the Veteran's claims file.

5. If necessary under the law, conduct any appropriate medical or mental health examination to determine if the Veteran has PTSD secondary to service, or a depressive disorder secondary to service or to a service-connected disorder. 

After completion of the above and any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence. If the determinations remain adverse to the Veteran, he must be furnished with a Supplemental Statement of the Case. An appropriate period of time must then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

IN PARTICULAR WITH REGARD TO VA'S ATTEMPT TO CORROBORATE HIS STRESSORS, THE VETERAN IS THEREFORE ADVISED that he must fully cooperate in this effort. The duty to assist in the development and the adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517 (1996).  Further under the law, a claimant has a responsibility to present and support a claim for benefits under laws administered by the VA. 38 U.S.C.A. 
§ 5107(a). IF THE VETERAN DOES NOT FULLY COOPERATE, THE CLAIM WILL BE DECIDED ON THE BASIS OF THE EVIDENCE OF RECORD AND MAY BE DENIED. 

	(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


